Citation Nr: 1805639	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  13-01 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to a disability rating in excess of 20 percent for right ankle synovitis with ligament strain.


REPRESENTATION

Veteran represented by:	Michael F. Hacker, Attorney-at-Law


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The case was remanded by the Board for additional development in October 2016.

For the reasons expressed below, the Board is reopening the issue of entitlement to service connection for PTSD and remanding it to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied the Veteran's service-connection claim for PTSD. The Veteran did not appeal, nor did he submit new and material evidence within one year.

2.  Evidence received since the April 2002 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.

3.  For the entire period on appeal, the Veteran's right ankle synovitis with ligament strain is manifested by pain and marked limitation of motion, without evidence of ankylosis, malunion, or deformity; astragalextomy of his right ankle has not been shown.




CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § § 3.104, 20.1103 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a rating in excess of 20 percent for right ankle synovitis with ligament strain have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and Material Evidence to Reopen Claim

Generally, rating decisions are final and binding based on the evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).
The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In October 2001, the Veteran raised a claim of service connection for PTSD.  In an April 2002 rating decision, the RO considered service medical records and the Veteran's service personnel file and denied service connection for PTSD.  The RO found that he did not provide evidence of a verified stressor and did not have a diagnosis of PTSD.  The RO concluded that, in the absence of a diagnosis of PTSD and an in-service stressor, the claim must be denied.  In April 2002, the Veteran was advised of the rating decision and his appellate rights.  However, no further communication regarding his claim for entitlement to service connection for PTSD was received until well after a year, in December 2010, when VA received his second application of such claim.  Therefore, the April 2002 rating decision is final.  

Evidence added to the record since the April 2002 rating decision includes lay statements from the Veteran, VA clinical and medical treatment records, and documentation from the US Army Crime Records Center.  Pertinently, a November 2010 VA psychiatric note, reflects that the Veteran was diagnosed with PTSD.  The Veteran has also offered additional stressor statements not previously considered.  This new evidence, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  The Board finds that new and material evidence has been received, and the claim of entitlement to service connection for PTSD is reopened.  

As will be discussed fully below, the issue is remanded for further development that is necessary before the Board can decide the appeal.

III.  Increased Rating - Right Ankle

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 , 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  However, these provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's right ankle disability is currently rated under Diagnostic Code (DC) 5271.  Under Diagnostic Code 5271, a rating of 10 percent is warranted when limitation of motion of the ankle is moderate.  See 38 C.F.R. § 4.71a, DC 5271.  The maximum rating of 20 percent disabling is available under DC 5271 where the limitation of motion in the ankle is marked.  Id.  Normal ankle motion is dorsiflexion to 20 degrees, and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

DC 5270 pertains to ankylosis of the ankle and provides for a 20 percent rating where there is ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent rating is warranted where there is ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent rating is warranted where there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.

DC 5272 pertains to ankylosis of the subastragalar or tarsal joint, and provides for a 10 percent rating where such is in good weight-bearing position and a 20 percent rating where such is in poor weight-bearing position.

DC 5273 pertains to malunion of the os calcis or astragalus, and provides for a 10 percent rating where there is moderate deformity and a 20 percent rating where there is marked deformity.

DC 5274 provides for a 20 percent rating for an astragalecotmy.

The Veteran was afforded a VA examination in August 2011.  Objective evidence of pain with active motion was found on the right ankle.  Range of motion (ROM) testing revealed dorsiflexion to 5 degrees and plantar flexion to 25 degrees.  The examiner found no additional limitations after three repetitions of ROM.  He was diagnosed with chronic right ankle strain, with decreased mobility and pain.  In an August 2011 addendum opinion, the examiner noted tenderness and weakness of the right ankle, no unusual laxity on invesion and evesion, there was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of ROM.  

In a September 2012 VA examination, the Veteran was diagnosed with a chronic right ankle strain.  The examiner noted that he did not report flare-ups.  ROM testing revealed right ankle plantar flexion to 45 degrees, with painful motion at 30 degrees; and dorsiflexion to 20 degrees, with pain at 10 degrees.  After repetitive-use testing, he was able to conduct plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  Following repetitive use he had pain on movement.  Localized tenderness or pain on palpation of the joints/soft tissue was found, but there was no ankylosis of the ankle, subtalar and/or tarsal joint found.  The Veteran used a brace and cane for right ankle pain assistance.  

In a February 2013 VA examination, the Veteran was diagnosed with a right ankle ligament strain and synovitis, status post an October 2012 right ankle arthroscopic surgery.  It was noted that he was working with a physical therapist but continued to have pain and decreased ROM.  Flare-ups were not noted.  ROM testing revealed right ankle plantar flexion to 35 degrees, with painful motion; and dorsiflexion to 10 degrees with painful motion.  After repetitive-use ROM testing, plantar flexion was still at 35 degrees and dorsiflexion 10 degrees.  No additional limitation in ROM was noted following repetitive-use testing; however, he did have less movement than normal and pain on movement.  Localized tenderness or pain on palpation of joints/soft tissue was indicated; but there was no ankylosis of the right ankle, and no subtalar or tarsal joint.  The Veteran used a cane, walker and left ankle brace for stability and pain from weight bearing.

In an October 2013 VA examination, the Veteran was diagnosed with a right ankle ligament tear.  He did not report flare-ups.  ROM testing revealed plantar flexion to 30 degrees, and there was no objective evidence of painful motion.  He conducted dorsiflexion to 5 degrees, with no objective evidence of painful motion.  ROM repetitive-use testing revealed plantar flexion to 30 degrees and dorsiflexion to 5 degrees.  The examiner noted that there was no additional limitation in ROM following repetitive-use testing; but he did note less movement than normal, excess fatigability, pain on movement, swelling, instability of station and disturbance of locomotion.  There was pain on palpation; but no ankylosis, subtalar or tarsal joint.  The Veteran constantly used a walker for right ankle assistance.

In a January 2014 VA opinion, the examiner noted there is no evidence of decreased ROM during the Veteran's pain flares; but he did note a limp when he transferred weight to the contralateral left ankle trying to offload the involved right ankle.

In a November 2016 VA examination, the Veteran was diagnosed with right ankle remote trauma and surgery with degenerative disease.  He reported daily flare-ups that severely limit his activity.  ROM testing revealed plantar flexion to 43 degrees, and dorsiflexion to 10 degrees.  Pain was noted causing functional loss, and there was evidence of weight bearing pain.  
The Veteran's ankle has been rated 20 percent disabiling throughout the appeal period (outside of temprorary total ratings based on need of convalescence following surgery), which is the maximum rating under the limitation of motion codes for the ankle.  In order to obtain a higher rating, ankylosis must be shown. VA treatment records do not indicate any assessment of ankylosis at any time during the entire appeal period, and the Veteran does not contend he cannot move his ankle.  Thus, the Veteran, by definition, does not suffer from ankylosis.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure."). Since the Veteran can move his ankle, no additional range of motion testing during flares or after repetitive use would avail the Veteran. As such, further consideration of functional loss due to pain under 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet.App. 202 (1995) is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board adds that there is no medical or lay evidence of subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy so as to warrant a higher or separate rating under the other DCs referable to the evaluation of the ankle disabilities.  In this regard, the evidence clearly demonstrates that the Veteran is capable of right ankle motion, albeit painful and limited.  Furthermore, the August 2011, February and October 2013, January 2014 and November 2016 VA examiners specifically found no evidence of deformity or ankylosis.  Therefore, higher or separate ratings are not warranted under DCs 5270, 5272, 5273, or 5274.

The Board further determines there are no other objective symptoms associated with the Veteran's right ankle disability, to include impairment of the tibia and fibula, or neurological or muscle impairment, that would warrant consideration of alternative DCs.

Thus, the evidence is against a finding that a rating higher than the currently 20 percent is warranted for the Veteran's service-connected right ankle disability.  The Board adds that this determination in no way affects the currently assigned 100 percent disability ratings already in effect to compensate the recovery periods following his ankle surgeries.  
ORDER

The claim of entitlement to service connection for PTSD is reopened; the claim is granted to this extent only.

The claim of entitlement to a disability rating in excess of 20 percent for right ankle synovitis with ligament strain is denied.


REMAND

While the Board regrets additional delay, having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

The Veteran seeks entitlement to service connection for PTSD.  Although many of his claimed stressors remain unverified, in a June 2014 VA mental health assessment examination, the Veteran reported that he observed both a tank accident, and a death on the highway to a pedestrian while serving in Germany.  In October 2016, the Board remanded the Veteran's claim to fully assist him in obtaining information to corroborate his reported stressors, which he asserted occurred in Wildflecken, Germany in November or December 1976 or November or December 1977.  In December 2016, VA obtained from the U.S. Army Criminal Investigation Command an investigation report that, per the coversheet, is protected from review by the Veteran due to the fact that it contained privileged and law enforcement sensitive information.  The Board has reviewed the report, and has obtained permission from the U.S. Army Criminal Investigation Command to mention the following summary facts found in the investigation report to facilitate the adjudication of the Veteran's appeal:

The investigation report received from the U.S. Army Criminal Investigation Command on December 1, 2016 confirms that in November 1976, a fatal automobile accident occurred on the Autobahn in Wildflecken, Germany, in which a pedestrian crossing the highway on foot was struck by a vehicle at high speed, and killed instantly.  No other fatalities were reported and the Veteran was not mentioned in the report.

On the December 1, 2016 coversheet, it was noted that release of the investigation report to the Veteran was not authorized, and that the Veteran may request a copy under the provisions of the Privacy Act by writing to the Director of the U.S. Army Crime Records Center.  The Board notes that upon fulfillment of a Privacy Act request with VA in December 2017, a copy of this coversheet-but not the investigation report-was provided to the Veteran, and per the conditions of the U.S. Army Crime Records Center, the investigation report is not in the Veteran's claims file.  

Having stated the above, the Board will resolve all doubt in the Veteran's favor and find sufficient corroboration of the Veteran's claimed stressor in so far as he has competently claimed that he witnessed a fatal automobile accident in November 1976 while serving in Wildflecken, Germany.  The Board does not concede any other claimed stressor at this time.

The Board believes that in light of this verified stressor, the Veteran should be scheduled for a VA examination to assess whether he has an acquired psychiatric disability, to include PTSD, that is related to this incident.  

Additionally, the Board also notes that the evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due, at least in part, to PTSD.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the Albuquerque VA facility where he has received ongoing treatment up until June 2016.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159(c) (2017).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of records pertaining to any relevant treatment the Veteran has received at the Albuquerque VA facility since June 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2.  With any assistance required from the Veteran, ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application, following the procedures set forth in 38 C.F.R. § 3.159.  

3.  After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA mental health examination to assess whether the Veteran has a psychiatric disability, to include PTSD, that is related to his period of service.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  

All indicated tests and studies (to include psychological testing, if necessary) should be accomplished.
After reviewing the claims file, the examiner should indicate whether the Veteran has PTSD and/or any other psychiatric disability.  If PTSD is diagnosed, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater probability) that the disability is due to having witnessed a pedestrian killed in a fatal accident in November 1976.  

For each diagnosis other than PTSD, the examiner should similarly provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset in, or is otherwise related to the Veteran's period of service, to include his verified stressor of having witnessed the pedestrian fatality.  

The examiner should note that at this time, no other claimed stressors have been verified.

The examiner should provide reasons for all opinions.

4.  After completing the above actions, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

